BRIOKELL, O. J.
— 1. It is unimportant whether, in the absence of a statute authorizing it, an under-tenant or lessee could intervene in an attachment suit by the landlord-against the original or superior tenant, to enforce the statutory lien for the payment of rent, or for advances, and move a vacation of *305the levy on his crop, because the crop of the original or superior tenant was sufficient to satisfy the lien, and should be first exhausted. The statute, in express terms, requires that the crop of the tenant in chief, or superior tenant, as he is indifferently termed, shall be exhausted before a levy is made on the crop of the under-tenant, unless such tenant has not made a crop, or it is insufficient to satisfy the lien ; and declares that a levy made in violation of its provisions shall 'be “ vacated on motion, at the first term thereafter of the court.” — Code of 1876, § 3176. The motion in this'cause for a vacation of the levy on the crop of the under-tenant was. made in pursuance of this statutory provision, at the return or first term of the court to which the attachment against the tenant in chief was returnable, and it rested upon- the ground that the crop of the tenant in chief, upon which a levy has been made, and other property levied upon, on which there was a lien,' were sufficient to satisfy the demand of the landlord, so far as it was a lien. The court had jurisdiction, which was invoked by a proper party, and did not err in entertaining the motion.
2. The parties appeared, and,-not demanding the intervention of a jury, submitted the motion, and the controverted questions of fact thereon arising to the decision of the court. If on error the decision of the court on mere matters of fact, on the effect or weight of the evidence, is revisable, the burden of showing that it is plainly erroneous rests upon the party complaining.— Ethridge v. Malempre, 18 Ala. 565; Dane v. Mayor, 36 Ala. 301. After an examination of the evidence, we are not of the opinion the conclusions reached by the circuit court can be said to be erroneous. The point of contention was, whether the appellants had a lien on the crop of the under-tenant for the obligation of the tenant in chief to deliver them corn as part of the rents. If the rents were payable partly in corn, which the tenant in chief agreed to deliver, the lien would exist. But the fact must exist, the rent must have been payable partly in corn, or the lien would not arise and attach. It will not arise and attach to a contract for the delivery of corn, or of any other article, the consideration of which is, not the rent of the íands, or advances to make crops. Becitals in written contracts, specifying that the consideration is rent or advances, which are untrue in point of fact, .will not, as against the under-tenant, create the lien and authorize the seizure of his crop. Tison v. Peoples Loan Association, 57 Ala. 328; Evans v. English, 61 Ala. 116. Whether, as between the parties, the recitals of the writing can be contradicted or varied by parol evidence, is not the question presented by the record. The rule which forbids the introduction of parol evidence to vary or contradict writings applies only to parties and privies. Strangers *306to the writing, who have not assented to the truth of its statements, or that it should be a memorial of facts admitted to exist, are not bound by it, and may, whenever it is introduced to affect their rights, contradict it by parol.- — 2 Wharton’s Ev. § 920; Venable v. Thompson, 11 Ala. 147. The under-tenant, Greer, was not a party or privy to the writing given the appellants for the delivery of corn, and was properly permitted to introduce parol evidence showing that the real consideration of the contract was not the rent of the - land for the current year, but an antecedent debt due or owing from the tenant in chief.
Let the judgment be affirmed.